Upon consideration of the petition filed by Plaintiff (Carolyn Joyner Driggers) on the 20th of October 2015 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2016."
Upon consideration of the petition filed by Plaintiff (Carolyn Joyner Driggers) on the 20th of October 2015 in this matter for a writ of certiorari to review the order of the Superior Court, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 28th of January 2016."